DETAILED ACTION
1.	This office action is in response to the submission filed on 10/27/2020.  A detailed action follows:
CLAIM STATUS

2.	Claims 1-20 are currently pending in the instant application.
	
Notice of Pre-AIA  or AIA  Status
3.	The present application is being examined under the pre-AIA  first to invent provisions. 
Priority
4.	Claims 1-20 as presented include the feature of maximum clip length for a particular program, which first has support within application 12/347,465, thus claims 1-20 are given priority to 12/347,465 and not to 61019232, 11620711, 60823066, 11147664 and 60577833 because these applications do not support maximum clip length for a particular program.  Therefore, because 12/347,465 was filed on 12/31/2008, the earliest effective filing date for claims 1-20 is 12/31/2008.
Claim Rejections - 35 USC § 103
5.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
6.	Claim 1-5 and 10-20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Roberts et al (hereafter Roberts)(US 2007/0300269 A1) in view of Leporini et al (hereafter Leporini)(US 2003/0182579 A1) 
Regarding Claim 1. Roberts discloses: An automated process executable by a media player device to create a variable length media clip of a particular program for redistribution by a video distribution server via a network, the method comprising:  [0015] snippet of a media content instance is being recorded
receiving, by the media player device, a media stream that encodes the particular program via the network;  [0033] stream
storing the received media stream in a buffer of the media player device; [0050]
buffered in the live cache buffer
identifying, by the media player device, the particular program encoded by the media stream; [0080] program identification (“ID”)
transmitting identifying information [0080] about the particular program from the media player device via the network to a remotely-located computer server, [0096] [0094] the remotely-located computer server having access to a database of maximum clip lengths that are each associated with a particular one of a plurality of different programs; [0107][0007][0041]-[0044] fig 1 {examiner interpretation:  Roberts discusses instances of media content, which includes broadcast television programming and also discusses that the length in time of each snippets may vary as may serve a particular media content instance.  For example, a media content instance creator may specify a maximum length of a snippet of that particular media content instance (e.g. 3 minutes or less).  Thus, it is understood that Roberts contemplates a plurality of media content instances and for each media content instance, a maximum clip length may be established; further, Roberts discusses the media  content processing subsystem which includes receiving instructions from a memory, given the disclosure in [0107] it is reasonable to interpret the instructions as being maximum clip lengths for particular content instances received from memory (a database)}
receiving, by the media player device, a maximum clip length for the particular program from the remotely-located computer server having access to the database of maximum clip lengths; [0107]
{ } the maximum clip length for the particular program from the remotely-located computer server, the media player device extracting a portion of the media stream from the buffer to thereby create the variable length clip of the particular program, wherein the extracted portion of the media stream has a start point and an end point that are based upon inputs received by the media player device from the viewer; [0107][0106][0077] (first marker with elapsed time indicating end point)
{ } based upon the maximum clip length received from the remotely-located first computer that is associated with the particular program; [0107][0078][0079] [0032] {examiner interpretation: the media content provider is understood to enter maximum clip length via computer}
and transmitting the extracted clip { } for the particular program from the media player device via the network for redistribution of the clip on the network by the video distribution server. [0094] snippet is uploaded to the media content provider server [0107]
	While Roberts discloses processing subsystem (user media device) records snippets and while Roberts also discloses maximum clip lengths for particular program, and uploading the snippet to the server, it does not explicitly disclose: after receiving or enforcing the length of the variable length media clip by the media player device or having an enforced length that is less than the maximum clip length
	However, Leporini, which is analogous to the claimed invention as it involves transmitting, processing and recording content vie recoding devices, discloses: after receiving [0307] and enforcing the length of the variable length media clip by the media player device to be no more than the maximum clip length [0296] (it is up to the HDVR, which possesses the extent information, to take account of the recording constraints) [0307] (the HDVR retrieves the extent information necessary for recording management) [0258] (the CMPS also communicates a certain amount of information  [0296] (it is up to the HDVR, which possesses the extent information, to take account of the recording constraints) [0307] (the HDVR retrieves the extent information necessary for recording management) [0258] (the CMPS also communicates a certain amount of information regarding the management of the content (hdvr_data) such as the start points of chapters or the authorized maximum extent of recording )[0284] {examiner interpretation: extent information is understood to include maximum extent of recording [0284]  where examiner interprets recording to include clipping and the enforcing is disclosed because [0296] discloses that the HDVR possesses the extent information and takes account of the recording constraints, thus the HDVR, which is a media player enforces, or takes account of the recording constraints}
	Therefore, it would have been obvious to one of ordinary skill in the pertinent art at the time of the invention to have combined Leporini with that of Roberts to arrive at the claimed invention so as to establish the timing requirements and the user media device to perform the action of receiving and recording according to the rule of maximum length to allow for various devices within systems to perform functionality so as to ensure that content rights holders wishes are enforced properly and because shifting functionality between devices and associated timing requirements involved with transmission of data between devices are predictable with respect to devices that are in networked communication with each other.
The automated process of claim 1 as discussed above, the combination further discloses: wherein the automatic identifying comprises the media player device identifying the particular program encoded by the media stream without input from the viewer. Roberts [0080]
Regarding Claim 3. Roberts and Leporini disclose: The automated process of claim 2 as discussed above, the combination further discloses: wherein the extracting is performed only after the maximum clip length is obtained from the remotely-located first computer server. Leporini [0307]
Regarding Claim 4. Roberts and Leporini disclose: The automated process of claim 2 as discussed above, the combination further discloses: wherein the information about the particular program comprises a station identification and a program identification. Roberts [0080] 
Regarding Claim 5. Roberts and Leporini disclose: The automated process of claim 4 as discussed above, the combination further discloses: further comprising the media player device determining the station identification and the program identification from the media stream itself. Roberts [0080]
Regarding Claim 10. Roberts and Leporini disclose: The automated process of claim 2 as discussed above, the combination further discloses: wherein the program is identified from information contained in an electronic program guide. Roberts [0067]
Regarding Claim 11. Roberts and Leporini disclose: The automated process of claim 1 as discussed above, the combination further discloses: wherein the obtaining comprises receiving a plurality of rules associated with the identified program from the remotely-located first computer server. Roberts [0107]
Regarding Claim 12. Roberts and Leporini disclose: The automated process of claim 11 as discussed above, the combination further discloses: wherein the media clip provided to the remote server comprises metadata describing at least some of the plurality of rules associated with the identified program. Roberts [0088] (tag)
Regarding Claim 13. Roberts and Leporini disclose: The automated process of claim 1 as discussed above, the combination further discloses: wherein the receiving of the media stream comprises receiving a place-shifted media stream over a network from a placeshifting device. Leporini {0461] [0462]
 Regarding Claim 14. Roberts and Leporini disclose: The automated process of claim 1 as discussed above, the combination further discloses: wherein the receiving of the media stream comprises receiving the media stream from a television source. Roberts [0106] 
Regarding Claim 15. Roberts and Leporini disclose: The automated process of claim 14 as discussed above, the combination further discloses: wherein the television source is at least one of a satellite television source, a cable television source, and a broadcast television source. Roberts [0037]
Regarding Claim 16. Roberts discloses: A media player device comprising a processor and a memory, wherein the processor is configured to execute instructions stored in the memory to perform an automated process that creates a variable length media clip from a media stream received via a network that encodes a particular program, the automated process comprising: [0015] snippet of a media content instance is being recorded
receiving the media stream via the network by the media player device [0033] stream 
and storing the media stream in a buffer of the media player device; [0050]
buffered in the live cache buffer
automatically identifying, by the media player device, the particular program encoded by the media stream; [0080] program identification (“ID”)
transmitting identifying information about the particular program from the media player device via the network to a remotely-located first computer server, [0096] [0094] the remotely-located computer server having access to a database of maximum clip lengths that are each associated with a particular one of a plurality of different programs; [0107][0007][0041]-[0044] fig 1 {examiner interpretation:  Roberts discusses instances of media content, which includes broadcast television programming and also discusses that the length in time of each snippets may vary as may serve a particular media content instance.  For example, a media content instance creator may specify a maximum length of a snippet of that particular media content instance (e.g. 3 minutes or less).  Thus, it is understood that Roberts contemplates a plurality of media content instances and for each media content instance, a maximum clip length may be established; further, Roberts discusses the media  content processing subsystem which includes receiving instructions from a memory, given the disclosure in [0107] it is reasonable to interpret the instructions as being maximum clip lengths for particular content instances received from memory (a database)}
receiving, by the media player device, a maximum clip length for the particular program that was automatically identified by the media player device from the remotely-located first computer server having access to the database of maximum clip lengths, wherein the maximum clip length is received in response to the identifying information about the particular program that was transmitted by the media player device to the first computer; [0107] [0080][0096][0094] fig 1[0032]
{ } the maximum clip length for the particular program from the remotely-located computer server, the media player device extracting a portion of the decoded media stream from the buffer to thereby create the variable length clip of the particular program, wherein the extracted portion of the media stream has a start point and an end point that are based upon inputs received by the media player device from the viewer; [0107][0106][0077] (first marker with elapsed time indicating end point)
{ } for the particular program that was received from the remotely-located first computer server in response to the identifying information; [0107][0078][0079][0080] fig 1[0032]
and transmitting the extracted clip { }for the particular program from the media player device via the network for redistribution of the extracted clip on the network by a video distribution server. [0094] snippet is uploaded to the media content provider server [0107]
While Roberts discloses processing subsystem (user media device) records snippets and while Roberts also discloses maximum clip lengths for particular program, 
	However, Leporini, which is analogous to the claimed invention as it involves transmitting, processing and recording content vie recoding devices, discloses: after receiving [0307] and enforcing the length of the variable length media clip by the media player device to be less than the maximum clip length [0296] (it is up to the HDVR, which possesses the extent information, to take account of the recording constraints) [0307] (the HDVR retrieves the extent information necessary for recording management) [0258] (the CMPS also communicates a certain amount of information regarding the management of the content (hdvr_data) such as the start points of chapters or the authorized maximum extent of recording ) and having an enforced length that is less than the maximum clip length [0296] (it is up to the HDVR, which possesses the extent information, to take account of the recording constraints) [0307] (the HDVR retrieves the extent information necessary for recording management) [0258] (the CMPS also communicates a certain amount of information regarding the management of the content (hdvr_data) such as the start points of chapters or the authorized maximum extent of recording )[0284] {examiner interpretation: extent information is understood to include maximum extent of recording [0284]  where examiner interprets recording to include clipping and the enforcing is disclosed because [0296] discloses that the HDVR possesses the extent information and takes account of 
	Therefore, it would have been obvious to one of ordinary skill in the pertinent art at the time of the invention to have combined Leporini with that of Roberts to arrive at the claimed invention so as to establish the timing requirements and the user media device to perform the action of receiving and recording according to the rule of maximum length to allow for various devices within systems to perform functionality so as to ensure that content rights holders wishes are enforced properly and because shifting functionality between devices and associated timing requirements involved with transmission of data between devices are predictable with respect to devices that are in networked communication with each other.
 	Regarding Claim 17. Roberts and Leporini disclose: The media player device of claim 16 as discussed above, the combination further discloses: wherein the automatic identifying comprises the media player device identifying the particular program encoded by the media stream without input from the viewer. Roberts [0080]
 	Regarding Claim 18. Roberts and Leporini disclose: The media player device of claim 17 as discussed above, the combination further discloses: wherein the extracting is performed only after the maximum clip length is obtained from the remotely-located first computer server. Leporini [0307]
 	Regarding Claim 19. Roberts and Leporini disclose: The media player device of claim 16 as discussed above, the combination further discloses: wherein the program is identified from information contained in an electronic program guide associated with the media player device. Roberts [0067]
Regarding Claim 20. Roberts and Leporini disclose: The media player device of claim 16 as discussed above, the combination further discloses: wherein the obtaining comprises receiving a plurality of rules associated with the identified program from the remotely-located computer server, and wherein the transmitting comprises forwarding the media clip to the video distribution server along with metadata that describes one or more of the plurality of rules associated with the identified program to thereby permit the remotely-located second computer system to enforce one or more of the plurality of rules associated with the identified program in redistribution of the clip.  Roberts [0107][0037][0032]
7.	Claim 6-9 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Roberts et al (hereafter Roberts)(US 2007/0300269 A1) in view of Leporini et al (hereafter Leporini)(US 2003/0182579 A1) in further view of Hoffberg (hereafter Hoffberg) (US 2007/0053513 A1)
Regarding Claim 6. Roberts and Leporini disclose: The automated process of claim 2 as discussed above, the combination does not explicitly disclose: wherein the identifying comprises the media player device generating an informational banner in the media stream, capturing an image of the informational banner, and performing an optical character recognition of the image to thereby extract information about the media stream. 
	However, Hoffberg, which is analogous to the claimed invention as it regards media stream and recording devices, discloses: wherein the identifying comprises the media player device generating an informational banner in the media stream, capturing an image of the informational banner, and performing an optical character recognition of the image to thereby extract information about the media stream [1658] [1399] [1481] {Examiner Interpretation: display of textual information within media stream is banner} See also [0738][0705]
	Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have combined the teachings of Hoffberg to that of Roberts and Leporini to arrive at the claimed invention so as to allow for gathering of data including identification of textual data via optical character recognition so as to allow for the identification of information to be processed by the device so as to expedite the gathering of the information.
Regarding Claim 7. Roberts Leporini and Hoffberg disclose: The automated process of claim 6 as discussed above, the combination further discloses: wherein the generating comprises directing a remotely-located placeshifting device that provides the media stream to generate the banner from a controlled device so that the banner is visible within the media stream. Hoffberg [1111][0738][0705]
 	Regarding Claim 8. Roberts Leporini and Hoffberg disclose: The automated process of claim 6 as discussed above, the combination further discloses: wherein the optical character recognition is performed by the remotely-located first computer server. Hoffberg [1595][1596][1111]
Regarding Claim 9. Roberts Leporini and Hoffberg disclose: The automated process of claim 6 as discussed above, the combination further discloses: wherein the optical character recognition is performed by the media player device. Hoffberg [1595][1596][1111]
Response to Arguments
8.	In response to Applicant’s remarks dated 10/27/2020, Examiner responds accordingly:
	Applicant initially requests clarification of the differences between applicant’s claims and the section 103 combination of Roberts, Leporini and Hoffberg.  Applicant asserts that the combination of references does not disclose the amended claims, however, Examiner disagrees as explained above.  Claims are interpreted utilizing broadest reasonable interpretation in light of the specification.
	Applicant argues that Roberts does not consider the full extent of our claim language.  Roberts does not in particular provide any meaningful detail of a database that includes maximum length restrictions for particular programs.  Examiner disagrees because of: [0107][0007][0041]-[0044] fig 1 {examiner interpretation:  Roberts discusses instances of media content, which includes broadcast television programming and also discusses that the length in time of each snippets may vary as may serve a particular media content instance.  For example, a media content instance creator may specify a maximum length of a snippet of that particular media content instance (e.g. 3 minutes or less).  Thus, it is understood that Roberts contemplates a plurality of media content instances and for each media content instance, a maximum clip length may be established; further, Roberts discusses the media  content processing subsystem which includes receiving instructions from a memory, given the disclosure in [0107] it is 
	Applicant then argues that Leporini does not teach the full extent of out claimed features for which it is cited.  Applicant states they have been unable to locate any discussion of clip extraction in Leporini at all.  Examiner disagrees.  Extraction includes recording and Leporini discloses recording and recording constraints and accounting of those recording constraints which includes [0296] (it is up to the HDVR, which possesses the extent information, to take account of the recording constraints) [0307] (the HDVR retrieves the extent information necessary for recording management) [0258] (the CMPS also communicates a certain amount of information regarding the management of the content (hdvr_data) such as the start points of chapters or the authorized maximum extent of recording )[0284] {examiner interpretation: extent information is understood to include maximum extent of recording [0284]  where examiner interprets recording to include clipping and the enforcing is disclosed because [0296] discloses that the HDVR possesses the extent information and takes account of the recording constraints, thus the HDVR, which is a media player enforces, or takes account of the recording constraints}  The disclosure of Leporini in combination with Roberts renders the claims obvious.  Roberts discloses the maximum clip length for particular programs and Leporini discloses “accounting of” recording constraints and thus the combination of references discloses and renders the claimed invention obvious.  In other words, in response to applicant’s arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. 

Conclusion
9.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
:
Sangok Kim, Kanghee Lee, Zhefan Jiang, Hyunchul Bae and Sangwook Kim, "Streaming player support protocol adaptation and independent operating system," Fourth Annual ACIS International Conference on Computer and Information Science (ICIS'05), 2005, pp. 194-197, doi: 10.1109/ICIS.2005.116 which is considered relevant because the reference regards media players.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL R. STIBLEY whose telephone number is (571)270-3612.  The examiner can normally be reached on Monday - Thursday 9 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abdi can be reached on (571) 272-6702.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 


MICHAEL R. STIBLEY
Examiner
Art Unit 3688



/M.R.S/Examiner, Art Unit 3688                                                                                                                                                                                                        
/ERIC R NETZLOFF/Primary Examiner, Art Unit 3688